Exhibit 10.3




Award No. _________


THE GAP, INC.
PERFORMANCE SHARE AGREEMENT




The Gap, Inc. (the "Company") hereby grants to ___________ (the "Employee"), an
award (the “Award”) of Performance Shares, which represent the right to receive
shares of the Company’s common stock, $0.05 par value (the “Shares”) subject to
the fulfillment of performance and vesting conditions and the other conditions
set forth in the attached Appendix A and Appendix B. This Award is granted
pursuant to The Gap, Inc. 2016 Long-Term Incentive Plan (the “Plan”) and is
subject to all of the terms and conditions contained in this Performance Share
Agreement, the resolutions of the Compensation and Management Development
Committee of the Board of Directors of the Company (the “Committee”), dated
[DATE] (the “Committee Resolutions”), and Appendix A and Appendix B hereto
(collectively, the “Agreement”). The date of this Agreement is ________ (“Date
of Grant”). Subject to the provisions of Appendix A, Appendix B and of the Plan,
the principal features of this Award are as follows:


Number of Performance Shares at Threshold Performance:    _____


Number of Performance Shares at Target Performance:    _____


Maximum Number of Performance Shares:    _____
            
Performance Goals:     The actual number of Shares to be earned under this Award
will be determined based on (1) attainment of annual, or other period, division
or corporate earnings goals over 3 years, (2) achievement of Company cumulative
earnings goals for the same 3 years, and (3) the Committee’s exercise of
discretion described below in this paragraph, if any. Such earnings goals and
the extent to which they have been achieved will be determined by the Committee,
in its sole discretion, and the resulting number of Shares under this Award may
be further reduced at the Committee’s discretion.


Date(s) Performance Shares Scheduled to Vest: To the extent that the Performance
Goals described above are achieved and Shares are earned, as determined and
certified by the Committee, then (1) 50% of the earned Shares shall be paid on
the date in [YEAR] that the Committee certifies attainment (the “Certification
Date”), and (2) the remaining 50% of the earned Shares shall vest on the one
year anniversary of the Certification Date. Notwithstanding the foregoing, if
the Employee is demoted to a lower Company salary grade before the end of fiscal
year _____, Employee shall forfeit his or her Award.
    
As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Performance Shares. For example, if Employee’s
Termination of Service occurs before the date this Award vests, this Award will
terminate at the same time as such Termination of Service. Important additional
information on vesting and forfeiture of the Performance Shares covered by this
Award including those due to changes in employment is contained in paragraphs 3
through 6 of Appendix A.


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
in duplicate, to be effective as of the date first above written.


THE GAP, INC.            
            
                    
Dated:                                                     

                
My signature below (or other acceptance of this Award, electronic or otherwise)
indicates that I understand and agree that this Award is 1) subject to all of
the terms and conditions of this Agreement (including the Committee Resolutions
and the attached Appendix A and Appendix B) and of the Plan, 2) not considered
salary, nor is it a promise for future grants of Performance Shares, 3) not a
term or condition of my employment with the Company (or one of its Affiliates),
and 4) made at the sole discretion of the Company.


EMPLOYEE




Dated:                     Signature:                         


Address:                     


                    




1

--------------------------------------------------------------------------------




APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE SHARES


1. Grant of Performance Shares. The Company hereby grants to the Employee as a
separate incentive that is not in lieu of any salary or other compensation for
his or her services to the Company or an Affiliate, an Award with respect to the
number of Performance Shares set forth on page 1 of this Agreement, subject to
all the terms and conditions in this Agreement and the Plan. Employee
understands and agrees that this Award does not guarantee any future Performance
Share grants and that grants are made at the sole discretion of the Company.




2. Company’s Obligation to Pay. Unless and until a Performance Share has vested
in accordance with the terms hereof, the Employee will have no right to payment
of a Share with respect to the Performance Share. Prior to actual payment of any
Shares pursuant to vested Performance Shares, each Performance Share represents
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company. No Shares shall be issued until after the
Performance Shares have vested in accordance with the terms hereof and shall be
issued in accordance with the settlement terms hereof. Notwithstanding Section
9.6 of the Plan, the Performance Shares will only be settled, if at all, in
Shares, provided that to the extent a fractional share is earned, the number of
Shares paid shall be rounded down to the nearest whole number and no fractional
Share shall be issued.


3. Vesting of Performance Shares and Issuance of Shares.


(a) Subject to paragraphs 4, 5 and 6, the Performance Shares subject to this
Agreement will vest (as to the number of Performance Shares determined by the
Committee based on the extent to which the Performance Goals have been achieved)
on the dates shown on the first page of this Agreement (each a “Vesting Date”),
but in each case, only if the Employee has been continuously employed by, or
providing consulting services to, the Company or one of its Affiliates from the
date of this Award until the applicable Vesting Date of the Performance Shares.
If Employee has had a Termination of Service (as described below) prior to such
date(s), the Award shall terminate as set forth in paragraph 6.


(b) Subject to earlier issuance pursuant to paragraph 4 or 5, upon each Vesting
Date, one Share shall be issued for each Performance Share that vests on such
Vesting Date, subject to the terms and provisions of the Plan and this
Agreement.


(c) If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Performance Shares (or
acceleration occurs pursuant to Section 12.2 of the Plan), the payment of such
accelerated Performance Shares nevertheless shall be made at the same time or
times as if such Performance Shares had vested in accordance with the vesting
schedule set forth on the first page of this Agreement (whether or not the
Employee remains employed by the Company or by one of its Affiliates as of such
date(s)).


(d) Notwithstanding the foregoing, if the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares in connection with Employee’s “separation from
service" within the meaning of Section 409A and if (i) Employee is subject to
U.S. income tax, and (ii) Employee is a “specified employee” within the meaning
of Section 409A at the time of such separation from service, then any such
accelerated Performance Shares otherwise payable within the six (6) month period
following Employee’s separation from service instead will be paid on the date
that is six (6) months and one (1) day following the date of Employee’s
separation from service, unless the Employee dies following his or her
separation from service prior to such time, in which case, the Performance
Shares will be paid to the Employee’s estate (or beneficiary) upon his or her
death, subject to paragraph 7. Thereafter, such Performance Shares shall
continue to be paid in accordance with the requirements of paragraph 3(c). For
purposes of this Agreement, “Section 409A” means Section 409A of the U.S.
Internal Revenue Code of 1986, as amended, and any final Treasury Regulations
and other Internal Revenue Service guidance thereunder, as each may be amended
from time to time (“Section 409A”). This paragraph 3(d) shall only apply to the
extent necessary to avoid taxation under Section 409A.


(e) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Performance Shares granted under this Agreement
or the Shares issued in payment thereof will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.


(f) No fractional Shares shall be issued under this Agreement. To the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.


4. Death and Disability.  In the event of the Employee’s death or Termination of
Service (or for U.S. taxpayers “separation from service” within the meaning of
Section 409A) due to Disability (“Disability Termination”), in each case, after
the end of the applicable performance period, the remaining Performance Shares
shall automatically and with no exercise of discretion by the Committee become
fully vested, and shall be settled, as soon as practicable in the calendar year
of the Employee’s death or Disability Termination, in each case, to the extent
that the Performance Goals have been achieved and


2

--------------------------------------------------------------------------------




certified by the Committee on the Certification Date. If (i) Employee is subject
to U.S. income tax, and (ii) Employee is a “specified employee” within the
meaning of Section 409A at the time of such Disability Termination then, to the
extent necessary to avoid taxation under Section 409A, the payment of such
accelerated Stock Awards will not be made until the date six (6) months and one
(1) day following the date of such termination, unless the Employee dies
following such termination prior to such time, in which case, the Stock Awards
will be paid to the Employee’s estate (or beneficiary) upon his or her death,
subject to paragraph 7.


5. Retirement.


(a)    Except as would result in taxation under Section 409A, a portion of the
remaining Performance Shares automatically and with no exercise of discretion by
the Committee shall become fully vested, and shall be settled, and applicable
taxes shall be withheld by the Company or its designated Affiliate in accordance
with paragraph 7 at the following time: (i) if the Performance Goals have been
achieved before the Employee becomes eligible for Retirement (as defined below),
on the later of the date the Employee becomes eligible for Retirement or
November 15th of the year in which Employee becomes eligible for Retirement; or
(ii) if Employee becomes eligible for Retirement before the Performance Goals
are achieved, on the later of the date the Performance Goals are achieved or
November 15th of the year in which the Performance Goals are achieved. The
portion of the remaining Performance Shares that vests and is settled in
accordance with the preceding sentence shall have an aggregate market value
sufficient to pay any taxes required to be withheld by the Company (or an
Affiliate) solely as a result of (a) the Employee’s becoming eligible to receive
shares of common stock upon Retirement pursuant to paragraph 5(b), and (b) the
vesting and settlement of such portion of the remaining Performance Shares.


(b)    In the event of Employee’s Retirement (as defined below) after the end of
the applicable performance period, the remaining Performance Shares
automatically and with no exercise of discretion by the Committee shall become
fully vested, and shall be settled, as soon as practicable in the calendar year
of the Employee’s Retirement, to the extent that the Performance Goals have been
achieved and certified by the Committee on the Certification Date. If (i)
Employee is subject to U.S. income tax, and (ii) Employee is a “specified
employee” within the meaning of Section 409A at the time of Employee’s
Retirement then, to the extent necessary to avoid taxation under Section 409A,
the payment of such accelerated Performance Shares will not be made until the
date six (6) months and one (1) day following the date of Employee’s Retirement,
unless the Employee dies following such Retirement prior to such time, in which
case, the Performance Shares will be paid to the Employee’s estate upon his or
her death, subject to paragraph 7.


For purposes of this Agreement, “Retirement” shall mean Employee’s Termination
of Service (or for U.S. taxpayers “separation from service” within the meaning
of Section 409A) for any reason (other than due to Employee’s misconduct as
determined by the Company in its sole discretion) after Employee has attained
age 60 and completed at least five (5) years of continuous service as an
Employee of the Company or an Affiliate.


6. Termination of Service. Notwithstanding any contrary provision of this
Agreement and except as set forth in paragraphs 3, 4 or 5, the balance of
Performance Shares that have not vested will be forfeited and cancelled
automatically at the time of the Employee’s Termination of Service. For purposes
of this Agreement, Termination of Service shall have the meaning set forth in
the Plan and be determined by reference to Employee’s service without reference
to any other agreement, written or oral, including Employee’s contract of
employment (if any). Thus, in the event of Employee’s Termination of Service
(whether or not in breach of local labor laws), unless otherwise expressly
provided for under this Agreement, Employee’s right to vest in the Performance
Shares under the Plan, if any, will terminate effective at the time of
Employee’s Termination of Service; the Committee shall have the exclusive
discretion to determine when the Employee has incurred a Termination of Service.


7. Withholding Taxes. Regardless of any action the Company or Employee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, or any other required deductions or payments related to
the Employee’s participation in the Plan and legally applicable to the Employee
(“Tax-Related Items”), the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by the Employee is and remains
the Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Employee is also solely responsible for filing all
relevant documentation that may be required of Employee in relation to his or
her participation in the Plan or any Tax-Related Items, such as but not limited
to personal income tax returns or any reporting statements in relation to the
grant, holding, vesting of the Performance Shares, the holding of Shares or any
bank or brokerage account, the subsequent sale of Shares, and the receipt of
dividends, if any. Employee further acknowledges that the Company and/or the
Employer (a) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance Shares,
including the grant, holding, or vesting of the Performance Shares, the holding
or subsequent sale of Shares acquired under the Plan and the receipt of
dividends, if any; and (b) does not commit to and is under no obligation to
structure the terms of the Performance Shares or any aspect of the Performance
Shares to reduce or eliminate the Employee’s liability for Tax-Related Items, or
achieve any particular tax result. Employee also understands that applicable
laws may require varying Share or Performance Share valuation methods for
purposes of calculating Tax-Related Items, and the Company assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
Employee under applicable laws. Further, if Employee has become subject to tax
in more than one jurisdiction, Employee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


3

--------------------------------------------------------------------------------




No payment will be made to the Employee (or his or her estate) in relation to
the Performance Shares unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Employee with respect to the payment of
any Tax-Related Items and any other obligations of the Company and/or the
Employer with respect to the Performance Shares. In this regard, the Employee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following, provided, however, that notwithstanding
anything herein to the contrary, in the case of individuals subject to Section
16 of the Exchange Act of 1934, all Tax-Related Items shall only be satisfied by
such procedure specifically approved by the Committee in resolutions:


(a) withholding from Employee’s wages or other cash compensation paid to
Employee by the Company or the Employer; or
(b) withholding from proceeds of the sale of Shares acquired upon vesting of the
Performance Shares, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee’s behalf pursuant to this authorization);
or
(c) withholding in Shares to be issued upon settlement of the Performance
Shares; or
(d) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.


If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is, subject to applicable law, deemed to have been
issued the full number of Shares subject to the Performance Shares,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of the Employee’s participation
in the Plan. The Employee shall pay to the Company or Employer any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of the Employee’s participation in the Plan that cannot be satisfied by
one or more of the means previously described in this paragraph 7. The Employee
acknowledges and agrees that the Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if Employee fails to comply with
his or her obligations in connection with the Tax-Related Items. In addition,
Employee further agrees that any cross-border cash remittance made to transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require Employee to provide to such entity certain information regarding the
transaction.


It is the Company’s current practice to withhold a portion of the Shares
scheduled to be issued pursuant to vested Performance Shares that have an
aggregate market value sufficient to pay the Tax-Related Items. The Company will
only withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Employer’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date (or other required withholding event), of his or her
intent to satisfy the tax withholding requirement by remitting the full amount
of the tax withholding to the Company on the scheduled Vesting Date (or other
required withholding event). In the event that Employee provides such written
notice and fails to satisfy the amounts required for the Tax-Related Items by
the Vesting Date (or other required withholding event), the Company shall
satisfy the tax withholding requirement pursuant to the first two sentences of
this paragraph. However, the Company reserves the right to withhold for
Tax-Related Items pursuant to any means set forth in this paragraph.


8. Vesting/Foreign Taxes Due. If Employee is subject to tax in a country outside
the U.S. (“Foreign Country”) and if pursuant to the tax rules in such Foreign
Country, Employee will be subject to tax prior to the date that Employee is
issued Shares pursuant to this Agreement, the Committee, in its discretion, may
accelerate settlement of a portion of the Performance Shares (but only to the
extent already earned and vested, including satisfaction of the Performance
Goals, in the case of awards intended to comply with the performance-based
compensation exception under Section 162(m) of the Code) to the extent necessary
to pay the foreign taxes due (and any applicable U.S. income taxes due as a
result of the acceleration of settlement) but only if such acceleration does not
result in adverse consequences under Section 409A (as permitted under Treasury
Regulation Section 1.409A-3(j)(4)(xi)) or loss of the performance-based
compensation exception under Section 162(m) of the Code or otherwise cause any
portion of the award to become subject to the deduction limits of Section
162(m).


9. Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee's designated beneficiary to the extent such designation is valid
under applicable law, or if no such beneficiary survives the Employee or no
beneficiary is designated, the person or persons entitled to such distribution
or delivery under the Employee's will or, to the executor of his or her estate.
In order to be effective, a beneficiary designation must be made by the Employee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and


4

--------------------------------------------------------------------------------




(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


10. Conditions to Issuance of Shares. The Shares deliverable to the Employee on
the applicable settlement date may be either previously authorized but unissued
Shares or issued Shares that have been reacquired by the Company. The Company
shall not be required to issue any Shares hereunder so long as the Company
reasonably anticipates that such issuance will violate Federal securities law,
foreign securities law or other applicable law; provided however, that in such
event the Company shall issue such Shares at the earliest possible date at which
the Company reasonably anticipates that the issuance of the shares will not
cause such violation. For purposes of the previous sentence, any issuance of
Shares that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Internal Revenue Code or foreign tax
law shall not be treated as a violation of applicable law.     


11. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Performance Share unless and until Shares have
been issued in accordance with paragraph 3, 4 or 5, recorded on the records of
the Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 12, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.


12. Adjustments. The Award is subject to adjustment in accordance with Section
4.3 of the Plan.


13. Nature of Grant. In accepting the grant of Performance Shares, the Employee
acknowledges that:


(a) the grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted repeatedly in the past;


(b) all decisions with respect to future Performance Share grants, if any, will
be at the sole discretion of the Company;
    
(c) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate his or her employment relationship at any time;
    
(d) the Employee is voluntarily participating in the Plan;


(e) the Performance Shares are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of the Employee’s employment contract,
if any;


(f) the Performance Shares and the Shares subject to the Performance Shares are
not intended to replace any pension rights or compensation;


(g) the Performance Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;


(h) the Performance Shares grant and the Employee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Affiliate;


(i) the future value of the Shares is unknown and cannot be predicted with
certainty; further, neither the Company, nor any Affiliate is responsible for
any foreign exchange fluctuation between local currency and the United States
Dollar (or the selection by the Company or an Affiliate in its sole discretion
of an applicable foreign currency exchange rate) that may affect the value of
the Performance Shares (or the calculation of income or Tax-Related Items
thereunder);


(j) in consideration of the grant of the Performance Shares, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Shares resulting from Employee’s Termination of Service (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Employee irrevocably releases the Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, the Employee shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim; and




5

--------------------------------------------------------------------------------




(k) the Performance Shares and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or his or her acquisition or sale of the
underlying Shares. The Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan.
15. Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Agreement by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Plan.
The Employee understands that the Company and its Affiliates may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any Affiliate, details of all
Performance Shares or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). The Employee understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the United
States, the Employee’s country, or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Employee’s
country. The Employee authorizes the recipients to receive, possess, use, retain
and transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Employee may elect to deposit any
Shares received upon vesting of the Performance Shares. The Employee understands
that refusal or withdrawal of the consents herein may affect the Employee’s
ability to participate in the Plan or to realize benefits from the Performance
Shares. For more information on the consequences of the Employee’s refusal to
consent or withdrawal of consent, the Employee understands that he or she may
contact his or her local human resources representative.


16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.


17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Performance Share has
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


18. No Right to Continued Employment. Employee understands and agrees that this
Agreement does not impact in any way the right of the Employer to terminate or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is an employment contract in place providing otherwise, his
or her employment is "at-will" and that either the Employer or Employee may
terminate Employee's employment at any time and for any reason subject to
applicable local law. Employee also understands and agrees that his or her
"at-will" status (if applicable) can only be changed by an express written
contract signed by an authorized officer of the Company and Employee if the
Employee’s employer is the Company.


19. Non-Transferability of Award. Except as otherwise herein provided, the
Performance Shares herein granted and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of such Performance Share, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or upon
any attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such Performance Share and the rights
and privileges conferred hereby will immediately become null and void.


20. Binding Agreement. Subject to the limitation on the transferability of the
Performance Share contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the Employee and the Company.




6

--------------------------------------------------------------------------------




21. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee will be addressed to the Employee at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office or
generally recognized international courier such as DHL or Federal Express.


22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.


25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.


26. Notice of Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of California
and no other courts, where this grant is made and/or to be performed.
27. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents or notices related to current or future
participation in the Plan by electronic means. By accepting the Performance
Shares, electronically or otherwise, the Employee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, the use of electronic
signatures or click-through acceptance of terms and conditions.
28. Language. If the Employee has received this Agreement, including Appendices,
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.
29. Appendix B. Notwithstanding any provisions in this Agreement, the
Performance Shares shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for Employee’s country. Moreover, if the
Employee relocates to one of the countries included in Appendix B, the special
terms and conditions for such country will apply to the Employee, to the extent
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. As stated above, Appendix B constitutes part of this
Agreement.
30. Imposition of Other Requirements. The Company reserves the right, without
Employee’s consent, to cancel or forfeit any outstanding portion of the Stock
Awards or to impose other requirements on Employee’s participation in the Plan,
on the Performance Shares and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. Employee also understands that the laws of the
country in which Employee is residing or working at the time of grant or vesting
of the Performance Shares (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may restrict or
prevent the issuance of Shares or may subject Employee to additional procedural
or regulatory requirements that Employee is and will be solely responsible for
and must fulfill, and neither the Company nor any Affiliate assumes any
liability in relation to this Award in such case. Such requirements may be
outlined in but are not limited to those described in Appendix B.




* * *






7

--------------------------------------------------------------------------------




APPENDIX B


ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.
PERFORMANCE SHARE AGREEMENT
NON-U.S. EMPLOYEES


Terms and Conditions


This Appendix B includes special terms and conditions applicable to Employee if
Employee resides or works in or moves to or otherwise becomes subject to the
laws or Company policies of one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


Notifications


This Appendix B also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2018. However, such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Employee does not rely on the information noted herein as the
only source of information relating to the consequences of Employee’s
participation in the Plan because the information may be out of date at the time
that Employee vests in Performance Shares or sells Shares acquired under the
Plan.


In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, please note that if Employee
is a citizen or resident of a country other than the country in which he or she
is currently working, or transfers employment after grant, the information
contained in this Appendix B may not be applicable to Employee.


Securities Law Notice


Unless otherwise noted, neither the Company nor the Shares for purposes of the
Plan are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. The Agreement, the Plan, and any
other communications or materials that Employee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the U.S., and the issuance of securities described in any
Plan-related documents is not intended for offering or public circulation
outside the U.S.
                                                        


EUROPEAN UNION


Data Privacy. The following language supplements Section 15 of Appendix A of the
Agreement:
The Employee understands that Personal Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that he or she may, at any time, view
Personal Data, request additional information about the storage, processing, or
transfer of Personal Data, require any necessary amendments to Personal Data or
refuse or withdraw the consents herein, without cost, by contacting in writing
the Employee’s local human resources representative.


CANADA
Securities Law Notice. The security represented by the Performance Shares and
the offered Shares was issued pursuant to an exemption from the prospectus
requirements of applicable securities legislation in Canada. You acknowledge
that as long as Gap, Inc. is not a reporting issuer in any jurisdiction in
Canada, the offered Shares will be subject to an indefinite hold period in
Canada and restrictions on their transfer in Canada. However, subject to
applicable securities laws, you are permitted to sell Shares acquired through
the Plan through a designated broker appointed under the Plan, assuming the sale
of such Shares takes place outside Canada via the stock exchange on which the
Shares are traded.


Settlement of Performance Shares. Notwithstanding any discretion or anything to
the contrary in the Plan, the grant of the Performance Shares does not provide
any right for Employee to receive a cash payment and the Performance Shares will
be settled in Shares only.










8

--------------------------------------------------------------------------------




Foreign Share Ownership Reporting. If you are a Canadian resident, your
ownership of certain foreign property (including shares of foreign corporations)
may be subject to strict annual tax reporting obligations.  Please refer to CRA
Form T1135 (Foreign Income Verification Statement) and consult your tax advisor
for further details.  It is your responsibility to comply with all applicable
tax reporting requirements.


The following provisions will apply to Employees who are residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
France
Taxation of Award. This Award is not intended to be French tax-qualified.


Language Consent.  In accepting the grant of the Performance Shares and the
Agreement which provides for the terms and conditions of the Performance Shares,
Employee confirms that he or she has read and understood the documents relating
to the Performance Shares (the Plan and the Agreement), which were provided in
the English language. Employee accepts the terms of these documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant cette attribution
gratuite d’actions et ce contrat qui contient les termes et conditions de cette
attribution gratuite d’actions, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui
lui ont été communiqués en langue anglaise. , L’employé en accepte les termes en
connaissance de cause.
Exchange Control Information. French residents with foreign account balances in
excess of €1 million (or equivalent) must report monthly to the Banque de
France.


GUATEMALA


Foreign Ownership Reporting. Although you are permitted to own shares in a US
company and hold a US brokerage account, such off-shore holdings and accounts
may be subject to reporting to the tax authorities and as part of your personal
financial statements. Such requirements are your personal obligation, and you
are advised to seek professional advice.


HONG KONG
Securities Law Notice. The Performance Shares and Shares issued upon vesting (if
any) do not constitute a public offering of securities under Hong Kong law and
are available only to Employees of the Company and its Affiliates. The
Agreement, including this Appendix B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Award is intended only
for the personal use of each eligible Employee of the Company or its Affiliates
and may not be distributed to any other person. If Employee is in any doubt
about any of the contents of the Agreement, including this Appendix B, or the
Plan, Employee should obtain independent professional advice.
INDIA
Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.
Exchange Control Obligations. Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the proceeds
into local currency within ninety (90) days of receipt. Employee will receive a
foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency. Employee should maintain the FIRC as evidence of
the repatriation of fund in the event the Reserve Bank of India or the Employer
requests proof of repatriation.








9

--------------------------------------------------------------------------------




JAPAN


Securities Acquisition Report. If you acquire Shares valued at more than
¥100,000,000 total, you must file a Securities Acquisition Report with the
Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of the
acquisition of the Shares.


Exit Tax. Please note that you may be subject to tax on the Award, even prior to
vesting, upon relocation from Japan if you (1) hold financial assets with an
aggregate value of ¥100,000,000 or more upon departure from Japan and (2)
maintained a principle place of residence (jusho) or temporary place of abode
(kyosho) in Japan for 5 years or more during the 10-year period immediately
prior to departing Japan. You should discuss your tax treatment with your
personal tax advisor. 


MEXICO


Labor Law Acknowledgment. The invitation Gap, Inc. is making under the Plan is
unilateral and discretionary and is not related to the salary and other
contractual benefits granted to you by your employer; therefore, benefits
derived from the Plan will not under any circumstance be considered as an
integral part of your salary . Gap, Inc. reserves the absolute right to amend
the Plan and discontinue it at any time without incurring any liability
whatsoever. This invitation and, in your case, the acquisition of shares does
not, in any way, establish a labor relationship between you and Gap, Inc., nor
does it establish any rights between you and your employer.


La invitación que Gap, Inc. hace en relación con el Plan es unilateral,
discrecional y no se relaciona con el salario y otros beneficios que recibe
actualmente de su actual empleador, por lo que cualquier beneficio derivado del
Plan no será considerado bajo ninguna circunstancia como parte integral de su
salario. Por lo anterior, Gap, Inc. se reserva el derecho absoluto para
modificar o terminar el mismo, sin incurrir en responsabilidad alguna. Esta
invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y Gap, Inc. y tampoco genera
derecho alguno entre usted y su empleador.


PEOPLE’S REPUBLIC OF CHINA


Sale of Shares Upon Vesting. By accepting the Performance Shares, the Employee
acknowledges and agrees that the Company or the Committee, in its sole
discretion, has the right to determine that one of the following sales
mechanisms will be pursued: (1) immediate sale of the Shares issued upon the
vesting of Performance Shares ("Immediate Sale"); or (2) granting the Employee
the right to hold the Shares issued upon the vesting of Performance Shares for a
period of time and then sell the Shares on a future day at their own discretion
("Normal Sale"). In the event of a Termination of Service, the Company or the
Committee shall also have the sole discretion to determine whether an Immediate
Sale will occur. In any event, any Shares held shall be sold within 6 months of
a Termination of Service or before the expiration of the Plan (whichever is
earlier).


Shares will be transferred to a brokerage firm designated by the Company (the
"Brokerage Firm"). The Brokerage Firm, on the Employee’s behalf, may: (a)
immediately sell the Shares at the prevailing market price pursuant to any
process for the sale set forth by the Company pursuant to the Immediate Sale of
the Shares, or (b) sell the Shares at the prevailing market price, upon receipt
of a properly executed notice together with irrevocable instructions from the
Employee, pursuant to any process for the sale set forth by the Company pursuant
to Normal Sale of the Shares; and deliver the proceeds less the Tax-Related
Items and any broker fees, to the Company or its designee, which would then
remit the net proceeds to the Employee through the Company’s or Affiliate’s
special purpose foreign exchange bank account in China. As a result of the
Immediate Sale of Shares as set forth in this Appendix B, no Shares would be
delivered to the Employee, and the Employee would not have any resulting rights
as a shareholder of the Company. However, as a result of the Normal Sale of
Shares as set forth in this Appendix B, the Employees will have the rights as
shareholders as provided in paragraph 11 of Appendix A. In any case, Employee
agrees that Shares may not be moved to any account or brokerage firm not
designated by the Company and may not be moved out of any permitted account
other than upon the sale of such Shares.


Mandatory Repatriation and Special Administration in China.  The Employee’s
ability to be issued Shares at vesting shall be contingent upon the Company or
its Affiliate obtaining approval from the State Administration of Foreign
Exchange (“SAFE”) for Employee’s participation in the Plan (to the extent
required as determined by the Company in its sole discretion) and the
establishment of a SAFE-approved special-purpose foreign exchange bank account
for equity sale proceeds. If at the time of vesting, SAFE approval has not been
obtained, the Company may cancel this Performance Share with no liability,
compensation or benefits in lieu of compensation due to Employee. Employee
understands and agrees that he or she will be required to immediately repatriate
the proceeds from the Immediate Sale or Normal Sale of Shares to China. Employee
further understands that such repatriation of proceeds must be effected through
the special account established by the Company or Affiliate, and Employee hereby
consents and agrees that the proceeds from the Immediate Sale or Normal Sale of
Shares will be transferred to such account prior to being delivered to Employee.
Furthermore, Employee understands that due to SAFE approval requirements, there
may be delays in delivering the proceeds to Employee; Employee will bear any
exchange rate risk relating to any delay; Employee may be required to open a
U.S. dollar bank account to receive the proceeds; and Employee may also be
required to pay directly to the Company or an Affiliate any Tax-Related Items
due at vesting prior to receiving any proceeds from the sale of Shares.


10

--------------------------------------------------------------------------------




The Company also has sole discretion to determine the mechanism to sell the
Shares issued to Employee upon vesting. The provisions above pursuant to which
Employee agrees to sell all Shares issued to him or her upon Termination of
Service or immediately when the Shares are issued to him or her upon vesting at
the then current market price is intended to be a plan pursuant to Rule 10b5-1
of the U.S. Securities Exchange Act of 1934 to the extent Employee is subject to
this Act.  By signing the Agreement, Employee represents that he or she is not
aware of any material non-public information about the Company at the time he or
she is signing the Agreement.
Please note that the Company in its sole discretion may choose not to apply the
above procedures to non-PRC citizens.


SINGAPORE


Securities Law Notice. The grant of the Performance Shares and any Shares
thereunder is made in reliance on section 273(1)(f) of the Securities and
Futures Act (Cap. 289) (“SFA”), which provides an exemption from the prospectus
and registration requirements under the SFA, and not with a view to the
Performance Shares or Shares being offered for sale or sold to any other party
in Singapore. Employee understands that this Agreement and/or any other document
or material in connection with this offer and the underlying Shares have not
been and will not be lodged, registered or reviewed by the Monetary Authority of
Singapore. Any and all Shares to be issued hereunder shall therefore be subject
to the general resale restriction under Section 257 of the SFA. By accepting the
Stock Award, Employee agrees not to sell or offer any Shares (received under
this Performance Shares grant) in Singapore within six months of the date of
grant and unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) other than Section 280
of the SFA.


Director Notification Obligation. If Employee is a director, associate director
or shadow director (i.e., a non-director who has sufficient control so that the
directors act in accordance with the directions and instructions of this
individual) of the Company’s local entity in Singapore, he or she is subject to
notification requirements under the Singapore Companies Act. Some of these
notification requirements will be triggered by Employee’s participation in the
Plan. Specifically, Employee is required to notify the local Singapore company
when he or she acquires or disposes an interest in the Company, including when
Employee receives Shares upon vesting of this Award and when Employee sells
these Shares. The notification must be in writing and must be made within two
days of acquiring or disposing of any interest in the Company (or within two
days of initially becoming a director, associate director or shadow director of
the Company’s local entity in Singapore). If Employee is unclear as to whether
he or she is a director, associate director or shadow director of the Company’s
local entity in Singapore or the form of the notification, he or she should
consult with his or her personal legal advisor.


Exit Tax / Deemed Exercise Rule. Employee understands and agrees that if
Employee has received Performances Share awards in relation to his or her
employment in Singapore, then if, prior to the vesting of the awards, Employee
is 1) a permanent resident of Singapore and leaves Singapore permanently or is
transferred out of Singapore; or 2) neither a Singapore citizen nor permanent
resident and either ceases employment in Singapore or leaves Singapore for any
period exceeding 3 months, Employee will likely be taxed on the Performance
Shares on a “deemed exercise” basis, even though they have not yet vested. 
Employee should refer to the separate Stock Award and Option Guide and discuss
his or her tax treatment with his or her personal tax advisor. 


TAIWAN


Foreign Exchange Restrictions. Employee may acquire and remit foreign currency
(including proceeds from the sale of Shares) into and out of Taiwan of up to US
$5,000,000 per year. If this threshold is exceeded, Employee may be required to
apply for an approval from the Central Bank of China ("CBC"). In the event that
the remittance amount reaches US $500,000 or more, Employee may be required to
provide supporting documentation to the satisfaction of the remitting bank.
Please also note that if the transaction amount is NT $500,000 or more in a
single transaction, it should be declared on a CBC-prescribed form, but this is
typically a standard procedure managed by the local bank handling the
transaction.


UNITED KINGDOM


Settlement of Performance Shares. Notwithstanding any discretion or anything to
the contrary in the Plan, the grant of the Performance Shares does not provide
any right for Employee to receive a cash payment and the Performance Shares will
be settled in Shares only.


Tax and National Insurance Contributions Acknowledgment. The following provision
supplements paragraph 10 of the Agreement:


Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the vesting of the Award and/or the acquisition
of Shares pursuant to the vesting of the Award, or the release or assignment of
the Award for consideration, or the receipt of any other benefit in connection
with the Award (the “Taxable Event”) within ninety (90) days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by Employee to the Employer, effective
ninety (90) days after the Taxable Event. Employee agrees that the loan will
bear interest at the official rate of HM Revenue and Customs (“HMRC”) and will
be


11

--------------------------------------------------------------------------------




immediately due and repayable by Employee, and the Company and/or the Employer
may recover it at any time thereafter by withholding the funds from salary,
bonus or any other funds due to Employee by the Employer, by withholding in
Shares issued upon vesting of the Award or from the cash proceeds from the sale
of such Shares or by demanding cash or a cheque from Employee. Employee also
authorizes the Company to withhold the transfer of any Shares unless and until
the loan is repaid in full.


Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee within ninety (90)
days of the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Employee on which additional income tax and National
Insurance contributions may be payable. Employee will be responsible for
reporting any income tax and National Insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.




* * *










12